Court of Appeals
of the State of Georgia

                                         ATLANTA,__________________
                                                   July 24, 2014

The Court of Appeals hereby passes the following order:

A14A1782. FLORIN COLDEA v. THE STATE.

       On June 12, 2012, Florin Coldea filed a notice of appeal seeking review of the
superior court’s order of May 8, 2012. We lack jurisdiction because the notice of
appeal is untimely.
       A notice of appeal must be filed within 30 days after the entry of the trial
court’s order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction upon this Court. Couch v. United
Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997). Here, Coldea
filed his notice of appeal 35 days after the trial court’s order was entered.1
Accordingly, it is untimely, and Coldea’s appeal is hereby DISMISSED for lack of
jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                                          07/24/2014
                                                Clerk’s Office, Atlanta,__________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.




      1
        In his notice of appeal, Coldea asserts that the notice is timely pursuant to the
“mailbox rule,” under which a document is deemed filed on the date a pro se prisoner
hands it to prison authorities for mailing to the clerk of court. However, under
Georgia law, this rule applies only in the narrow context of habeas corpus appeals.
Jackson v. State, 313 Ga. App. 483 (722 SE2d 80) (2011). This is not a habeas case,
so the rule does not apply here.